Citation Nr: 0310339	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, other than the left knee.  

2.  Entitlement to service connection for a vertebral injury, 
other than a back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, other than a vertebral injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from February 1965 to December 
1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran and his wife testified before the 
undersigned at a hearing held at the RO in February 2002.  

In an August 2002 decision, the Board decided claims not at 
issue here, deferred action on the claim of entitlement to 
service connection for a left leg disability, other than left 
knee, and also deferred action on the claim of entitlement to 
service connection for a vertebral injury, other than a back 
disorder.  At the same time, the Board remanded the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability and also remanded the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, other than a vertebral injury.  The purpose of the 
remand was to allow the RO to issue a statement of the case 
(SOC) on those issues, which had not previously been done.  

The Board returned the case to the RO, and in September 2002 
the RO issued a SOC on the issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left knee disability and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, other than a vertebral injury.  Upon review, the 
Board notes that in the SOC the RO set forth the version of 
the regulation defining new and material evidence that became 
effective in August 2001 and which applies to claims to 
reopen received on or after August 29, 2001.  The RO has not 
provided the veteran with notice of the prior version of 
38 C.F.R. § 3.156(a), which is applicable to his claims.  On 
remand, and after development requested below, the RO should 
provide the veteran with the required notice and readjudicate 
his claims based on the standard set forth in 38 C.F.R. 
§ 3.156(a) prior to revision in August 2001.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In a letter to the veteran dated in March 2003, the Board, 
under the authority of 38 C.F.R. § 19.9 attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying him of evidence needed 
to substantiate his service connection claims and inviting to 
submit evidence he believed to be new and material to reopen 
the claims for service connection of a left knee disability 
and a back disability.  In the letter, the Board informed the 
veteran that he had 60 days from the date of the letter 
within which to respond.  

Since that time, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, although he has not, as 
of this date, submitted evidence to the Board, he has not 
been notified of the necessity of a waiver of RO 
consideration of evidence provided directly to the Board 
without RO review.  Since the regulation allowing the Board 
to proceed under those circumstances has been held to be 
invalid, a remand is required.  In view of the necessity of a 
remand, the Board requests that the RO provide the veteran 
with explicit notice as to the kind of evidence needed to 
substantiate his service connection claims for left leg 
disability and vertebral injury and the kind of evidence 
required to reopen his previously denied claims of service 
connection for a left knee disability and a back disability.  

Upon further review of the record, the Board notes that on a 
VA Form 21-526, received in April 2002, the veteran reported 
treatment from July 1975 to 2002 by a Dr. Couch for his left 
leg, by a Dr. Kelly for his low back and by a Dr. Miller for 
vertebral injury.  While the record does include some records 
from Dr. Couch dated in 1998 and 2002, any additional records 
that may be available should be obtained.  In this regard, 
the Board notes that Dr. Couch's records show his address as 
well as the address of Laverne Miller, M.D.  The veteran 
should be requested to provide a full name and complete 
address for Dr. Kelly.  

At the February 2002 hearing the veteran testified that he is 
receiving Social Security disability benefits, and that the 
physician who examined him for Social Security told him his 
left knee was bad and told him there was something torn in 
his left knee and it had been there for a long time.  In 
addition, the veteran testified that approximately 12 years 
after his marriage in 1968 he went to Cincinnati and sought 
VA treatment and at the same time applied for Social Security 
disability benefits, but was denied.  He testified that at 
the time his back disability prevented him from bending over 
and he was also having trouble with his left leg.  He then 
testified that the time could have been in approximately 
1978.  In view of the veteran's testimony, further action 
should be taken to obtain VA treatment records pre-dating 
those currently of record (earliest dated in 1996), and 
action should be taken to obtain records from the Social 
Security Administration (SSA), including the medical records 
and examination reports upon which its original denial and 
later grant of benefits were based.  See Quartuccio v. 
Principi, 16 Vet. App. 188 (2002) (possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology... cannot be foreclosed absent 
review of those records).  

With respect to VA treatment records, review of the record 
shows that in 1999 the VA Medical Center (VAMC) in 
Cincinnati, Ohio, reported that a records search indicated 
that the veteran's treatment files were no longer at that 
facility and had probably been transferred to the VAMC in 
Fort Wayne, Indiana, several years ago.  In January 2000, the 
VAMC in Cincinnati provided treatment records for the veteran 
dated from April 1996 to March 1999.  The record also shows 
that January 2000 the RO requested that the Fort Wayne VAMC 
furnish treatment records for the veteran dated from December 
1967 to January 1996.  The RO specifically requested that the 
records be recalled if retired.  The RO further requested 
that the VAMC provide notice if the records were unavailable 
as well as the reason they were unavailable.  In August 2000, 
the Fort Wayne VAMC provided X-ray reports dated in 1995 and 
the report of pulmonary function studies dated in 1995 and 
stated that for the period from December 1967 to January 1996 
it was unable to locate any other records.  There was no 
statement concerning whether other treatment records for that 
period had ever existed, had been retired or had been 
transferred to another facility.  In view of the veteran's 
testimony that he sought VA treatment for his claimed 
disabilities starting in approximately 1978, further action 
should be taken to obtain those records.  

In view of the service medical records indicating treatment 
for left knee complaints and references to difficulties with 
airborne training, the statement of a fellow serviceman who 
reported that the veteran was injured in Jump School, the 
veteran's reports of post-service left leg, knee and back 
problems and indications of post-service disabilities, it is 
the Board's opinion that VA examination and medical opinion 
would facilitate its decision on the service connection 
claims.  While the duty to assist does not arise with respect 
to claims to reopen, those issues are inextricably 
intertwined with the matter of left leg disability and 
vertebral injury.  Therefore, in the interest of judicial 
economy, the Board will request that the examination include 
the claims regarding the left knee and back.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
notify him of the kind of evidence needed 
to substantiate his claim for service 
connection for a left leg disability, 
other than the left knee, and his claim 
for service connection for a vertebral 
injury, other than a back disorder.  The 
RO should also notify the veteran of the 
kind of evidence required to reopen his 
previously denied claims of service 
connection for a left knee disability and 
a back disorder, other than a vertebral 
injury.  

In addition, the RO should request that 
the veteran identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
that have treated his for his left knee 
disability, left leg disability, back 
disability or vertebral injury at any 
time since service.  With appropriate 
authorization, please obtain records from 
each health care provider the veteran 
identifies.  The RO should specifically 
request that the veteran provide 
authorization for release of records and 
the full name and complete address for 
Dr. Kelly in Fort Wayne, Indiana, from 
whom he has reported treatment for his 
low back between 1975 and 2002.  The RO 
should also request that the veteran 
provide authorization for release of 
additional records from William H. Couch, 
M.D., Orthopaedics Northeast, P.C., 5050 
North Clinton, Fort Wayne, Indiana 46825-
5890 from whom he has reported treatment 
for his left leg and left knee between 
1975 and 2002.  Additionally, the RO 
should request that the veteran provide 
authorization for release of medical 
records from Laverne Miller, M.D. 208 N. 
Columbus, Hicksville, OH 43526 from whom 
he has reported treatment for vertebral 
injury between 1975 and 2002.  

2.  The RO should also take further 
action to obtain outstanding VA treatment 
for the veteran, namely treatment records 
dated prior to January 1996.  It should 
again contact the Fort Wayne VAMC and 
request all VA treatment records for the 
veteran dated from 1975 to 1996.  The 
VAMC should be requested to recall any 
records that may have been retired.  If 
the VAMC is unable to provide the 
records, it should be requested to 
affirmatively report the actions take to 
obtain them and the reason that the 
requested records are not available.  The 
RO should take any additional action, 
such as contacting alternative VA 
treatment facilities, if indicated.  

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claims for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning those claims.  The SSA should 
be requested to provide records 
pertaining to the veteran's original 
disability claim in approximately 1978 to 
1980 as well as his more recent claim in 
approximately 1999.  

4.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the veteran 
to determine the nature and etiology of 
the veteran's left leg disability, left 
knee disability, back disorder and claimed 
vertebral injury.  All indicated studies, 
including X-rays, should be performed.  
After examination and review of the claims 
file, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current left leg disability, left 
knee disability, back disorder and/or 
vertebral injury is causally related to 
any incident of service, including a jump 
from a tower during airborne training in 
service in 1965.  The examiner should be 
requested to provide a separate opinion 
for each disorder and the reasons for his 
opinions.  The claims file must be made 
available for review of pertinent 
documents.  The examiner must state 
affirmatively that the claims file has 
been reviewed.  

5.  Then, the RO must review the claims 
file and ensure that all other 
notification and development action 
(including assurance of the adequacy of 
the VA examination) contemplated by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence.  See 
also 38 C.F.R. § 3.159 (2002).

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claims including 
entitlement to service connection for a 
left leg disability, other than the left 
knee, and entitlement to service 
connection for a vertebral injury, other 
than a back disorder.  With respect to the 
matter of whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for a left knee disability or a 
back disability, the RO should address all 
evidence added to the record since its 
September 1995 decision and apply the 
definition of new and material evidence in 
38 C.F.R. § 3.156(a) prior to August 29, 
2001.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), (new evidence could 
be sufficient to reopen a claim if it 
could contribute to a more complete 
picture of the circumstances surrounding 
the origin of a veteran's injury or 
disability, even where it would not be 
enough to grant a claim).  

7.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC) for all 
issues in appellate status.  If the RO has 
determined that new and material evidence 
has not been submitted to reopen the claim 
of entitlement to service connection for a 
left knee disability or entitlement to 
service connection for a back disability, 
the SSOC must notify the veteran of the 
version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond to the 
SSOC.  

Thereafter, the case should be returned to the Board, if in 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





